Weston J.
delivered the opinion of the Court at the ensuing May term, in Cumberland.
It appears that in December 1825, William Symmes died seised of the land, where the trespass, complained of in this action, is alleged to have been committed. Symmes left a will, which however was inoperative for want of a legal attestation, and the land descended to his heirs at law, of whom the wife of Samuel Wilson was one, whereby the said Wilson having had issue by his wife became seised of a life estate in that portion, which descended to her. In pursuance of an arrangement made by the family, Wilson and his wife, in February 1826, conveyed their interest to her two brothers, who conveyed the premises in question to the plaintiffs. And it is understood that this arrangement corresponded with the provisions in the will. One of the defendants was a creditor of Wilson prior to these conveyances, and having obtained judgment against him, has caused the execution issuing thereon to be levied upon the land in question as the property of Wilson, insisting that his conveyance to his wife’s brothers is fraudulent and void against his creditors.
His creditors had a right to look only to his life estate. The in-*209heritanoe belonged to his wife and her heirs; and if she, with the assent of her husband, was disposed to convey the inheritance for the benefit of their children, his creditors had no right to complain. There was nothing therefore fraudulent or illegal in that part of the consideration which consisted in the conveyance, by the grantees of Wilson, and wife, of a certain portion of the land descended, to their children. As to Wilson’s interest, he could not convey it to defraud his creditors; but lie bad a right to sell it for a valuable and adequate consideration ; and a sale thus made could not be defeated. Now it appears, that besides the land conveyed to his children, which was an equivalent for the inheritance, he himself received the sum of seven hundred and thirteen dollars. There has been no proof tending to show, nor has it been suggested or pretended, that this was not the full value of his life estate. It does not appear that there was any thing colorable or collusive in the transaction. Wilson did not, it is true, receive this part of the consideration in money ; but it went to pay a just debt, due from him to Symmes’ estate ; and the payment of such a debt is a consideration sufficiently meritorious. Although there was no administration on this estate, Wilson was discharged from his debt by the assent of the heirs, the estate being solvent, and there being no interposing or conflicting claim of any creditor to the estate. We are unable to perceive any thing morally or legally fraudulent in these transactions. The deed to the plaintiffs purports to be in part for love and affection. If lbeir grantors had a fair and legal title to the land, which we see no reason to doubt, they might part with it upon such considerations as they thought proper, if they did not thereby defraud their own creditors, whose rights and claims are not now the subject of discussion.
The opinion of the court is, that upon the facts stated, the plaintiffs are entitled to judgment.